Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “configured to control a direction of a second FSO beam based on the power data.” In lines 8-9 of the claim. The limitation is newly added and the Applicant fails to point out where the limitation is supported in the specification as originally filed. The Examiner fails to find supported in the specification neither.
Claim 3 recites the limitation “configured to dither a position of the detector relative to an optical axis of the second FSO beam” in lines 6-7 of the claim. The limitation is newly added and the Applicant fails to point out where the limitation is supported in the specification as originally filed. The Examiner fails to find supported in the specification neither.
Claim 14 recites the limitation “dithering a position of a detector of the local FSO terminal relative to an optical axis of the second FSO beam” in lines 1-2 of the claim. The limitation is newly added and the Applicant fails to point out where the limitation is supported in the specification as originally filed. The Examiner fails to find supported in the specification neither.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “a second FSO beam” in line 2 of the claim. Claim 2 depends upon claim 1 which recites “a second FSO beam” in line 10 of the claim. It is unclear whether the two “second FSO beam” are the same or different beams.
Claim 3 recites the limitation “a second FSO beam” in line 3 of the claim. Claim 3 depends upon claim 1 which recites “a second FSO beam” in line 10 of the claim. It is unclear whether the two “second FSO beam” are the same or different beams.
Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oettinger et al. (U.S. Patent Application Pub. 2003/0043435 A1) in view of Saint Georges (U.S. Patent Application Pub. 2014/0248049 A1).
Regarding claim 1, Oettinger et al. teaches in FIG. 1 a terminal (OWL 4; see paragraph [0031]) for use in a free space optical (FSO) communications system, the terminal comprising: a beam steering unit (BSU) (paragraph [0017] teaches a light beam steering device coupled to the light beam transmitter) configured to steer an FSO beam (beam 16) in a direction towards a remote terminal (OWL 6); and a controller configured to receive power data representative of a power of the FSO beam received at the remote terminal (paragraph [0033]: The alignment of the light beam can be detected as a function of received optical power, signal intensity, and the like and this detected alignment information can then be fed back to the transmitter.) and configured to control a direction of a second FSO beam based on the power data (In view of the 112 rejection of the second FSO beam, and for compact prosecution, the rejection assumes the control is directed to the first FSO beam.). The difference between Oettinger et al. and the claimed invention is that Oettinger et al. does not teach dithering the direction of the FSO beam. Saint Georges teaches in FIG. 1 a system communicates network using FSO communication links. Saint Georges teaches in FIG. 4 and paragraph [0047] dithering the light beam to fine alignment the two terminals. One of ordinary skill in the art would have been motivated to combine the teaching of Saint Georges with the system of Oettinger et al. because dithering finely aligns the terminal to provide optimal communication performance.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use dithering for finely aligning the terminals, as taught by Saint Georges, in the system of Oettinger et al.
Claim(s) 2, 4-5, 13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oettinger et al. and Saint Georges as applied to claim 1 above, and further in view of Keller et al. (U.S. Patent 6,690,888 B1).
Oettinger et al. and Saint Georges have been discussed above in regard to claim 1. The difference between Oettinger et al. and Saint Georges and the claimed invention is that Oettinger et al. and Saint Georges do not teach that the received power data is encoded in a second FSO beam transmitted by the remote terminal and received by the FSO terminal. Keller et al. teaches in col. 1, lines 41-44 that detection data is received from a remote receiver including a light detector, the detection data corresponding to the detected intensity and/or time when the scanned beam of light is detected by the light detector. One of ordinary skill in the art would have been motivated to combine the teaching of Keller et al. with the modified system of Oettinger et al. and Saint Georges because Oettinger et al. teaches in paragraph [0001] to incorporate patent application 09/621,385 which is issued as Patent 6,690,888.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the received power data in the return FSO beam, as taught by Keller et al., in the modified system of Oettinger et al. and Saint Georges.
Regarding claims 4-5, Keller et al. teaches in FIG. 1 optical transceiver 224 which includes photodetector for detecting power of the light beam (see col. 4, lines 55-65); Oettinger et al. suggests in FIG. 1 that the two OWL devices 4 and 6 are identical in structure and, therefore, the OWL device 6 has a second BSU configured to steer a second FSO beam in a direction towards OWL 4.
Regarding claim 13, the combination of Oettinger et al., Saint Georges and Keller et al. teaches a method comprising: transmitting, by a local first free space optical (FSO) terminal (Oettinger et al. teaches in FIG. 1 OWL 4; see paragraph [0031]), a first FSO beam (beam 16 of FIG.1 of Oettinger et al.) along a transmit direction to a remote FSO terminal (Oettinger et al. teaches in FIG. 1 OWL 6), wherein transmitting the first FSO beam comprises dithering the transmit direction of the first FSO beam (Saint Georges teaches in FIG. 4 and paragraph [0047] dithering the light beam to fine alignment the two terminals); receiving, by the local FSO terminal, a second FSO beam from the remote FSO terminal, the second FSO beam including encoded power data indicative of power of the first FSO beam received at the remote FSO terminal (Keller et al. teaches in col. 1, lines 41-44 that detection data is received from a remote receiver including a light detector, the detection data corresponding to the detected intensity and/or time when the scanned beam of light is detected by the light detector); and modifying, by the local FSO terminal, the transmit direction based on the encoded power data (Oettinger et al. teaches in paragraph [0033]: The alignment of the light beam can be detected as a function of received optical power, signal intensity, and the like and this detected alignment information can then be fed back to the transmitter).
Regarding claim 15, Keller et al. teaches in FIG. 1 optical transceiver 224 which includes photodetector for detecting power of the light beam (see col. 4, lines 55-65); Oettinger et al. suggests in FIG. 1 that the two OWL devices 4 and 6 are identical in structure and, therefore, the OWL device 6 has a second BSU configured to steer a second FSO beam in a direction towards OWL 4.
Regarding claim 16, Saint Georges teaches in paragraph [0062] dithering the orientation of the beam
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oettinger et al. and Saint Georges as applied to claim 1 above, and further in view of Izadpanah et al. (U.S. Patent 7,627,249 B1).
Oettinger et al. and Saint Georges have been discussed above in regard to claim 1. The difference between Oettinger et al. and Saint Georges and the claimed invention is that Oettinger et al. and Saint Georges do not teach that the terminal and the remote terminal form a closed feedback loop of the FSO communications system. Izadpanah et al. teaches in FIG. 2 a feedback loop where the signal transmitted by the transmitter is received by receiver 204 and information related to the signal received by the receiver is sent to the transmitter via a feedback channel 210 to the transmitter. This is similar to the feedback loop of the modified system of Oettinger et al. and Saint Georges. One of ordinary skill in the art would have combined the teaching of Izadpanah et al. with the modified system of Oettinger et al. and Saint Georges because it is simply a teaching of an understanding of the operation of the feedback process.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to understand that the feedback process of the modified system of Oettinger et al. and Saint Georges forms a closed feedback loop, as taught by Izadpanah et al.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oettinger et al., Saint Georges and Keller et al. as applied to claims 2, 4-5, 13 and 15-16 above, and further in view of Izadpanah et al. (U.S. Patent 7,627,249 B1).
Oettinger et al., Saint Georges and Keller et al. have been discussed above in regard to claims 2, 4-5, 13 and 15-16. The difference between Oettinger et al., Saint Georges and Keller et al. and the claimed invention is that Oettinger et al., Saint Georges and Keller et al. do not teach that the terminal and the remote terminal form a closed feedback loop of the FSO communications system. Izadpanah et al. teaches in FIG. 2 a feedback loop where the signal transmitted by the transmitter is received by receiver 204 and information related to the signal received by the receiver is sent to the transmitter via a feedback channel 210 to the transmitter. This is similar to the feedback loop of the modified system of Oettinger et al., Saint Georges and Keller et al. One of ordinary skill in the art would have combined the teaching of Izadpanah et al. with the modified system of Oettinger et al., Saint Georges and Keller et al. because it is simply a teaching of an understanding of the operation of the feedback process.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to understand that the feedback process of the modified system of Oettinger et al., Saint Georges and Keller et al. forms a closed feedback loop, as taught by Izadpanah et al.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5-6, 13 and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,082,128 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of patent ‘128 teaches all the limitations of claims 1-2 and 5-6 of instant application; also, the apparatus claim 1 of patent ‘128 implies the method of using the apparatus and, therefore, teaches the limitations of claims 13 and 15-17 of instant application.
Allowable Subject Matter
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHI K LI whose telephone number is (571)272-3031. The examiner can normally be reached M-F 6:53 a.m. -3:23 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571 272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





skl27 July 2022



/SHI K LI/Primary Examiner, Art Unit 2637